— Appeals from orders of the Supreme Court at Special Term, entered July 17, 1978 and October 19, 1978 in Sullivan County, which (1) denied plaintiffs’ motions for leave to intervene and to be relieved from a stipulation of discontinuance, (2) granted so much of third-party defendant-respondent’s motion as requested the dismissal of the second and third causes of action in the amended third-party complaint, and (3) denied defendant’s motion for an order to rehear and renew the two previous motions. We are of the view that the orders entered July 17, 1978 should be affirmed on the opinions of the court at Special Term. As to the order entered October 19, 1978 denying the defendant’s motion for an order to rehear and renew, it is the opinion of this court that there was no abuse of discretion by Special Term in denying the motion and, therefore, it must be affirmed (see Matter of Hooker v Town Bd. of Town of Guilderland, 60 AD2d 684). Orders entered July 17, 1978 affirmed, without costs, on the opinion of Mr. Justice Hughes, at Special Term. Order entered October 19, 1978 affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.